SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Clarification about asset sales Rio de Janeiro, April 4 th , 2013 – Petróleo Brasileiro S.A. – Petrobras clarifies about news issued by the press regarding asset sales. As released to the market on March, 15 th , 2013, in its 2013-2017 Business and Management Plan the Company expects to raise US$ 9.9 billion through divestments and assets restructuring, with a focus in Brazil and abroad. Therefore, Petrobras is constantly analyzing business opportunities that are aligned with the targets set forth in its Strategic Plan. Especially regarding its operations in Argentina and Nigeria, Petrobras asserts that its Executive Board has not taken any decision related to negotiations with these assets and, in case there is any material fact associated with this subject, the Company will closely inform the market, according to the applicable law. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 4, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
